Citation Nr: 1113024	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

As noted by the Board in the last remand, the history of the duty served by Veteran in this case is intricate.  He served on active duty from May 1962 to August 1969 and on active duty for training (ACDUTRA) from July 26, 1976, to August 17, 1976; from September 24, 1976 to September 26, 1976; from November 19, 1976 to November 21, 1976; from February 7, 1977 to February 21, 1977; from January 14, 1978 to January 28, 1978; and from January 29, 1978 to April 29, 1978.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Reno, Nevada.  The RO in St. Petersburg, Florida, is currently handling the matter.  

In May 2005, December 2005, and May 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now partially ready for appellate disposition.

The issue of entitlement to a total rating based in individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A June 2009 rating decision awarded the Veteran service connection for his PTSD and assigned a 10 percent evaluation.  In October 2009, the Veteran expressed his disagreement with the rating assigned in that decision.  A statement of the case must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1998).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disorder is not shown to be causally or etiologically related to active service and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for a disorder of the cervical spine.  At the outset, the Board will first address the theory of presumptive service connection available for the Veteran's claim.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  There is no medical evidence of record dated from within one year of the Veteran's discharge from active duty in August 1969.  As for his subsequent periods of duty, the Board notes that presumptive periods do not apply to active duty for training or inactive duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As such, the presumption for service connection for chronic diseases does not apply to this duty. 

Turning to direct service connection, the Veteran here claims his cervical spine condition is related to two in-service assaults, the first during his active duty service and the second during a period of active duty for training (ACDUTRA).

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection may also be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 200 & Supp. 2009); 
38 C.F.R. § 3.303(a), 3.6(c)(1) (2010).  It should be noted that certain presumptions, such as the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to periods of active military service.

Here, the Veteran has a current diagnosis of degenerative joint disease of the cervical spine, documented, for example, in a VA examination report of September 2008.  As such, the first element of a direct service-connection claim has been satisfied.  

As for the in-service incurrence requirement, the Board concedes the in-service incurrence of neck injuries as service treatment records contain numerous documentations in this regard.  For example, a May 1963 service treatment record indicates the Veteran was struck in the neck while sleeping.  A December 1964 service treatment record shows he was hit on the back and right hip while on an aircraft.  A large number of service treatment records from 1978 also document a neck injury.  An x-ray from January 1978 shows degenerative spurring posteriorly at the C4-5, 5-6, and 6-7 levels with mild narrowing of the intervertebral disc space.  A March 1978 x-ray documented mild degenerative changes of the cervical spine and bone encroachment bilaterally at C5-6.  A March 1978 treatment record indicated a "defect" within a cervical vertebral body that "may or may not represent a manifestation of recent trauma."  Another March 1978 record documented a history of cervical pain secondary to a fight with numbness of an unknown etiology.  The Veteran was also placed on physical profile in March 1978 due to his cervical strain.  A cervical spine strain was documented in April 1978, June 1978, and December 1978.  Neck pain and shooting pain into the left arm was documented in December 1979.  

However, there is no competent and probative evidence that the Veteran's current cervical spine disorder is related to his military service.  No medical professional has related his disorder to his service.  Further, the record reflects several neck injuries sustained outside of military service.  

To begin, there is some loosely positive evidence in this case.  In October 2003 the Veteran was found to have neck pain secondary to an "old trauma."  In a December 2003 VA treatment note, the Veteran was diagnosed with cervical radiculopathy that had reportedly been "going on since 1978."  In a February 2004 VA treatment record the Veteran reported a 25-year history of cervical pain which started while in the National Guard in 1978.  In an April 2004 VA treatment record the Veteran was diagnosed with multiple disk bulges of the cervical spine with central canal and neural foraminal stenosis, which the examiner determined were the result of trauma.  In a July 2004 VA treatment record the Veteran complained of 20-year long neck pain due to his in-service assaults.  In September 2007 a VA provider diagnosed the Veteran with traumatic arthritis of the neck.

Noting this evidence, in May 2009 the Board ordered a VA examination.  In June 2010 the Veteran was sent notice of the upcoming VA examination, however, the record shows that the Veteran subsequently failed to report for the scheduled examination in July 2010 and has since offered no good cause for his absence.  In a February 2011 post-remand brief, the Veteran's representative offered that the Veteran may have been on an extended sailing trip at the time of the examination.  This argument is based upon a notation in a VA outpatient treatment record showing that in October 2009, the Veteran had reported that he was to be "sailing again and will return in 6 mos."  The examination notice was sent to the Veteran approximately 8 months after this notation, and the examination was scheduled to take place 3 months after the Veteran's proposed return.  Furthermore, the notice was sent to the last address given to VA by the Veteran when he was submitted a statement to the RO in December 2009.  The Veteran has offered no explanation for his absence and the Board does not find the representative's suggestion constitutes good cause.  The Board further acknowledges the Veteran's statement that he is staying in Guatemala and request to be contacted by email only.  The Veteran, however, has not changed his mailing address with VA and the Board is entitled to presume that the Veteran was properly notified of the scheduled examination.  See Kyhn v. Shinseki, No 07-2349, slip. op. (U.S. Vet. App. January 18, 2011) (holding that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations).  The Board notes that the VA's duty to assist is not a one-way street, Wood v. Derwinski, 1 Vet. App. 190, 193 (1991),and if the Veteran wishes to be contacted at a different mailing address he may change his address.  Further, the Veteran was made aware of the potential consequences of failing to report for a scheduled examination in the May 2009 Board remand.  

As the Veteran failed to report for his scheduled July 2010 VA examination, the possibility of establishing any direct link between his cervical spine disability and service has been thwarted.  The file remains devoid of any evidence showing a direct link between his current condition and service.  While the above-cited evidence clearly characterizes the current condition as the result of past trauma, it is unknown what trauma specifically is being referred to.  This is significant in light of the fact that the Veteran has sustained other neck injuries outside of military service.  Private medical records dated in June and July 1975, a period between the Veteran's active Navy service and his enlistment in the National Guard, showed that the Veteran was hospitalized in 1974 for an acute herniated disc caused by a fall at work, that the Veteran had a history of a motorcycle accident several years before that which resulted in a compression fracture of T12, and that the Veteran was hospitalized for head trauma with a mild concussion in May 1971.  See June 1975 letter from Dr. Tapper and June 1975 statement from Dr. Valli.  The February 2006 VA examiner noted the Veteran suffered cervical spine injuries in 1963, 1978, and "multiple other times."

The Board is cognizant that a medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The above-cited positive records, however, do not constitute opinions linking the Veteran's condition to service, but rather, are reiterations of the Veteran's statements about the onset of his disorder.  In this regard, the Board finds the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  The Veteran, as a layperson, lacks the competency to opine on the etiological cause of his low spine disorder, particularly given the number of injuries he sustained in close temporal proximity while both on military duty and outside of military duty.  As there is no competent and probative evidence linking the Veteran's cervical spine disorder to any disease, injury, or incident of service, service connection for this disorder is not warranted.

Moreover, to the extent that he has contended a continuity of symptomatology of this condition since service, the Board finds that the probative value of such allegation is outweighed by the lack of contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1336-37. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The file is essentially silent for documentation of ongoing cervical spine problems until the 2000s, nearly three decades years post-service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim). 

As noted by the Board in the last remand, the file also contains two nexus opinions and both are negative, although these opinions are of low probative value.  In September 2008 a VA examiner determined the Veteran's current degenerative joint disease of the cervical spine is less likely as not caused by or a result of service.  However, this was predicated on the examiner's finding that, "[t]here is no documentation in SMR [service medical records] of any cervical injury or ongoing cervical problems."  This rationale is clearly inaccurate; the Veteran's service treatment records are replete with documentation of cervical spine problems.  Similarly, an examiner in February 2006 provided a negative nexus opinion due to the fact that, "[e]xams during service were all normal. Only muscle strains were diagnosed and he was returned to active duty."  Again, the Veteran's service treatment records suggest more than this.  
Nonetheless, in the absence of positive evidence linking the Veteran's current condition to service, the Board cannot find the evidence in equipoise.  The benefit of the doubt rule is not for application and the Veteran's claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2002, September 2004, January 2006, and October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of October 2009 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  As discussed above, the Veteran was scheduled for an additional examination in July 2010, and was made  aware of the potential consequences of failing to report for a scheduled examination in the May 2009 Board remand, but he nonetheless failed to report for that examination without good cause.  The Board may presume that the Veteran was properly notified of the scheduled examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

In a June 2009 rating decision, service connection was granted for the Veteran's PTSD and a 10 percent evaluation was assigned.  In an October 2009 VA Form 21-4138, the Veteran stated that he disagreed with the rating assigned and believes his condition warrants a higher evaluation.  He indicated that he currently suffers from recurrent intrusive and distressing dreams, severe stress, depression, anxiety, and the inability to work.  As this disagreement is dated from within one year of the rating decision, a statement of the case is required.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to the issue of entitlement an initial rating in excess of 10 percent for PTSD. The appellant should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. The claims file should be returned to the Board for further appellate consideration only if the appellant files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


